                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE EASTERN DISTRICT
                            OF TEXAS SHERMAN DIVISION



 MOBILITY WORKX, LLC,

                               Plaintiff,

                v.
                                                     Case No.: 4:17-CV-00872 ALM
 CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,
                                                     JURY TRIAL DEMANDED
                               Defendant.



               DECLARATION OF MICHAEL MACHAT IN SUPPORT OF

    MOTION TO STRIKE PORTIONS OF JAMES PROCTOR’S EXPERT REPORT

       I, Michael Machat, declare:

   1. I am an attorney admitted to practice law in the States of California and New York, before

the Ninth Circuit Court of Appeals and the United States Supreme Court. I am counsel of record

for Plaintiff Mobility Workx and have been admitted pro hac vice for this purpose. I am over 18

years of age and am competent to testify as to the matters set forth herein. I make the following

statements based upon my own personal knowledge, unless expressly stated otherwise.

   2. I have attached to this declaration as Exhibit 1, a true and correct copy of James Proctor’s

Expert Report regarding the alleged invalidity of Plaintiff’s claims dated June 20, 2019. I have

highlighted in yellow the portions referenced in the accompanying motion that Plaintiff would like

the Court to consider.



                                                1
    3. I have attached to this declaration as Exhibit 2, a true and correct copy of defendant’s

invalidity contentions dated Jul 24, 2018.

    4. I have attached to this declaration as Exhibit 3, a true and correct copy of defendant’s

amended invalidity contentions dated May 6, 2019.

    5. I have attached to this declaration as Exhibit 4, a true and correct copy of the Exhibits to

defendant’s invalidity contentions. I have only attached the Exhibits pertaining to the ’330 and

the ‘417 patents.     Exhibit A referenced the ‘508 patent which is no longer being pursued by

Plaintiff in this case.

    6. I have attached to this declaration as Exhibit 5, a true and correct copy of an email I sent

to Verizon’s counsel on April 18, 2019, in which I disputed his challenge to claim 7 of the ‘417

patent. I pointed out that Verizon has failed to point to any case law providing that the PTO’s

decision to grant claim 7 is something that Verizon is statutorily entitled to challenge. I also stated

that we believe Verizon has conspicuously failed to cite any case law regarding this point because

there is none. In fact, Aristocrat Technologies Australua v. Intern. Game 543 F.3d 657 (Fed. Cir.

2008) holds the opposite is true. I have not received any case law from Verizon that supports their

position and is contrary to Aristrocrat Technologies.

    7. I have attached to this declaration as Exhibit 6, a true and correct copy of the Court’s Order

in Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al, Case No. 2:16-CV-000550 JRG_RSP,

Dkt No. 390, in the US District Court for the Eastern District of Texas, 10/16/2017.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

        Executed this 12th day of July, 2019 in Los Angeles, California.

                                       ___________________
                                         Michael Machat



                                                  2
